DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/732302 filed on 9/17/18. 
Election/Restrictions
Applicant’s election of Species I in the reply filed on 6/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 3-5, 8, 10, 14, 16, and 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/22.
It is noted that applicant’s reply does not officially withdraw claim 10, however, claim 10 depends from withdrawn claim 3, so it is also withdrawn. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/6/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 9/16/19.  These drawings are objected to.
Figures 5-9 are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9, 11-12, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tranchant (US 20120160262).
Claim 1: Tranchant discloses a cosmetic applicator (10, Fig 1A) for magnetic cosmetic products [0095], comprising: a housing (42) defining a reservoir for containing a magnetic cosmetic product (38) [0095], an applicator (10, Fig 1A) configured to extend into the reservoir (see Fig 11), the applicator (12) including a magnet [0085]; and a wiper (44) [0099] extending into the reservoir (see Fig 11), the wiper having a bottom end with an opening through which the applicator extends (see Fig 11), the wiper being configurated to remove excess product from the applicator when it is withdrawn from the reservoir [0099]. 
Claim 2: the applicator includes a cap (18) and an elongate stem (16) with at least a portion of the elongate stem (16) extending through the opening in the wiper (see Fig 11) and into the reservoir when the cap is attached to the housing (see Fig 11). 
Claims 6-7 and 9: the applicator (12) can be a magnet [0085] and the magnet can be retracted into a recess in an end of the elongate stem (see Figs 1A-B) and since the entire applicator portion (12) can be a magnet [0085], at least a portion of the magnet is in direct contact with the cosmetic product when the stem is disposed within the reservoir (see Fig 11) and an entirety of the magnet is disposed within the reservoir when the applicator is attached to the housing (see Fig 11). 
Claim 11: the magnet is disposed in the recess such that only a single end surface of the magnet is capable to being exposed and in direct contact with the cosmetic product when the stem is disposed within the reservoir (see Figs 1-3 & 11). 
Claim 12: the entire applicator portion (12) can be a magnet [0085] such that the magnet is elongate and extends from an end of the elongate stem (see Figs 1-3 & 11), wherein sides and an end surface of the magnet are exposed and in direct contact with the cosmetic product when the stem is disposed within the reservoir (see Figs 1-3 & 11). 
Claim 17: the applicator can include bristles [0085 & 0089] and can be a mascara brush [0089]. 
Claim 19: the reservoir includes a cosmetic product that is magnetic [0095]. 
Claim(s) 1-2, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 20070186951).
Claim 1: Gueret discloses a cosmetic applicator (see Fig 47) that can include magnetic particles [0079 & 0276-0278] so the applicator can be used “for magnetic cosmetic products”, the applicator comprising: a housing (2) defining a reservoir of cosmetic product (P) meaning it could also hold a reservoir of magnetic cosmetic product (note the magnetic cosmetic product is only functionally recited in the claim); an applicator (3) configured to extend into the reservoir (see Fig 47), the applicator including magnetic particles [0079 & 0277] which constitute “a magnet”; and a wiper (165) extending into the reservoir (see Fig 47), the wiper having a bottom end with an opening through which the applicator extends (see Fig 47), with the wiper configured to remove excess product from the applicator as the applicator is withdrawn from the reservoir because this is what a wiper does (see Fig 47). 
Claim 2: the applicator includes a cap (10) and an elongate stem (see Fig 47) with at least a portion of the stem extending through the opening in the wiper and into the reservoir when the cap is attached to the housing (see Fig 47). 
Claim 15: the bottom end of the wiper is disposed adjacent a bottom end of the reservoir (see Fig 47). 
Claim 18: the applicator can take the form of a sponge [0073]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tranchant (US 20120160262) in view of Aston (US 3554657).
Claims 13 and 15: Tranchant discloses the invention essentially as claimed except for the bottom end of the wiper extending adjacent a bottom end of the reservoir such that only the magnet extends through the opening in the wiper and into the reservoir when the applicator is connected to the housing. 
Aston, however, teaches a series of liquid cosmetic (Col 1, 40-50) applicators (see Figs 1-7) each comprising a housing (10, 10a, 10b, 10c, see Figs 1-7) defining a reservoir for containing a liquid cosmetic product, an applicator (see Fig 8) configured to extend into the reservoir (see Figs 1-7) and a wiper (34, 34a, 54) extending into the reservoir with the wiper having a bottom end with an opening through which the applicator extends (see Figs 1-7). Aston teaches the wipers for cosmetic applicators can come in a variety of shapes and sizes (see Figs 1-7) and teaches that a wiper extending at the top of the housing (34, Figs 1 & 6) is equivalent to an elongated wiper having its bottom end extending adjacent a bottom end of the reservoir (54, Fig 7) such that only the applicator tip (50) extends through the opening in the wiper and into the reservoir when the applicator is connected to the housing (see Fig 7). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of Tranchant by substituting the longer wiper of Aston for the short wiper since Aston teaches these to be known equivalents used in the art and since how far the wiper extends would determine how much excess product remains on the applicator when removing it from the container, so if a user wished for less cosmetic on the applicator, then a longer wiper would be useful. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772